Citation Nr: 1501134	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claim.  A September 2011 inquiry by the RO to determine whether the Veteran was receiving Social Security Administration (SSA) benefits found SSA had previously adjudicated a disability claim filed by the Veteran.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

Notably, from October 2010 to September 26, 2011 the Veteran was assigned a total disability rating based on individual unemployability; from September 26, 2011, he has instead been assigned a 100% combined schedular rating.

The case is REMANDED for the following:

1. The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated records of all VA evaluations and/or treatment the Veteran has received for PTSD from January 2013 to the present (to specifically include treatment by the Las Vegas, Nevada VA Healthcare System).

3. The AOJ should then review the entire record and readjudicate the claim for increase.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

